DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment/argument filed on January 04, 2021, the claims 1-7 are pending for examination.
Claim: 7 (new)

Response to Argument

 
Applicant’s is responsive for amendments/arguments filed on January 04, 2021 with regards to rejection of claims 1-7 have been fully considered, and they are found to be persuasive. 
In Applicants remarks, on pages 6-9, Applicant argues that Duplessis does not teach claim 1, especially, the portion of the claim, “based on said topology and operating state information regarding said remote devices in said omnichannel cloudlet, and based also on application component configuration policies, preparing, with said omnichannel mediator running on said at least one hardware processor in said network node, link instructions specifying how said 20remote device is to link to said at least one other remote device within said omnichannel cloudlet; and 
sending, from said omnichannel mediator running on said at least one hardware processor in said network node, to said remote device that wishes to participate in said omnichannel cloudlet to execute said application, said link instructions”.
In response, a new ground of rejection is necessitated by amendment. The claim 1 is rejected over Hardjono (US 7,360,084 B1), in view of Papineau (US 2010/0273450A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hardjono (US 7,360,084 B1), in view of Papineau (US 2010/0273450A1).
Regarding claim 1,
Hardjono teaches, a method comprising (see abstract):
 authenticating, at an omnichannel mediator running on at least one hardware 5processor in a network node, a remote device that wishes to participate in an omnichannel cloudlet to execute an application (see fig. 2 (204), and Col. 3 line 37-50, all devices are requested to join a “shared tree” to access document/data/packet. Authorized host obtains an authentication key. Note: “Shared tree” is a single application/software that uses to access data/packet. Omnichannel mediator= server, Omnichannel cloudlet= node, computer, laptop, mobile, PDA etc.
and;
The host device 112 authenticates with the key server 202.)
responsive to said authentication, sending, from said omnichannel mediator running on said at least one hardware processor in said network node, to said remote device that wishes to participate in said omnichannel cloudlet to execute said application, 10instructions enabling said remote device that wishes to participate in said omnichannel cloudlet to execute said application to enter said omnichannel cloudlet with at least one other remote device (see fig. 3(308), and col. 6 line 7-17, sends a join request to the DR 104, in block 308. In a typical embodiment of the invention, the host sends both the DR key and the join request in an extended IGMP join request that includes a DR key field.)
obtaining, at said omnichannel mediator running on said at least one hardware processor in said network node, topology and operating state information regarding 15remote devices in said omnichannel cloudlet (see col. 6 line 54-60, Each PIM router that receives the PIM join message establishes the appropriate multicast routes for routing multicast packets to the host, and also joins “the shared tree” (if it is not already joined to the shared tree) by forwarding the PIM join message upstream towards the RP.) 

Hardjono doesn’t explicitly teach or suggest, based also on application component configuration policies, preparing, with said omnichannel mediator running on said at least one hardware processor in said network node, communication link instructions specifying a communication mode by which said remote device is to link to said at least one other remote device within said omnichannel cloudlet; and 

In analogous art,
Papineau teaches, based also on application component configuration policies, preparing, with said omnichannel mediator running on said at least one hardware processor in said network node, communication link instructions specifying a communication mode by which said remote device is to link to said at least one other remote device within said omnichannel cloudlet (see fig. 3(20, 26, 34), 
para [0033] How a laptop is communicating with other device (e.g. cell phone) via Wi-Fi communication and transmit/exchange data/SMS message between devices. 
Claim interpretation: Onmichannel cloudlet= laptop, PC, mobile phone, Communication link= Internet, wi-fi, Bluetooth etc.
Note: para [0033] is equivalent to the limitations.)
sending, from said omnichannel mediator running on said at least one hardware processor in said network node, to said remote device that wishes to participate in said omnichannel cloudlet to execute said application said link instructions (see para [0047] Established the wireless link and execute on a single application and transmits a data between two devices.
Claim interpretation: all Omni-channel devices (laptop, computer, phone) are connected each other through Wi-Fi link and exchange data between devices; 
Onmichannel means- multi-channel (e.g. wifi, internet, Bluetooth etc. Onmichannel application means:- all devices execute a single application)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multiple nodes to execute on a single application of Hardjono with link instructions specifying how said 20remote device is to link to said at least one other remote device of Papineau. A person of ordinary skill in the art would have been motivated in order to execute a single application, and exchange data between all devices using wireless communication link (Papineau: [0002])

Regarding claim 2,
Hardjono and Pupineau teach claim 1,
Hardjono teaches,
obtaining, at said omnichannel mediator running on said at least one hardware processor in said network node, updated topology and operating state information regarding said remote devices in said omnichannel cloudlet (see col. 7 line 40-47, the logic determines whether the router is already joined to the shared tree.
And; col. 8 line 10-14, sending acknowledgement is an updated topology.). 

Hardjono fails to teach, further comprising: 

5sending, from said omnichannel mediator running on said at least one hardware processor in said network node, to said remote device that now participates in said omnichannel cloudlet to execute said application, said updated link instructions.

In analogous art, Pupineau teaches, 
30based on said updated topology and operating state information regarding said remote devices in said omnichannel cloudlet, and based also on said application YOR920131048US0349component configuration policies, preparing, with said omnichannel mediator running on said at least one hardware processor in said network node, updated link instructions specifying how said remote device is to link to said at least one other remote device within said omnichannel cloudlet (see fig. 3(20, 26, 34), and para [0033] How a laptop is communicating with other device (e.g. cell phone) via Wi-Fi communication and transmit/exchange data/SMS message between devices. 
Claim interpretation: Onmichannel cloudlet= laptop, PC, mobile phone, Communication link= Internet, wi-fi, Bluetooth etc.
Note: para [0033] is equivalent to the limitations.)

Established the wireless link and execute on a single application and transmits a data between two devices.
Claim interpretation: all Omni-channel devices (laptop, computer, phone) are connected each other through Wi-Fi link and exchange data between devices; 
Onmichannel means- multi-channel (e.g. wifi, internet, Bluetooth etc. Onmichannel application means:- all devices execute a single application)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multiple nodes to execute on a single application of Hardjono with link instructions specifying how said 20remote device is to link to said at least one other remote device of Papineau. A person of ordinary skill in the art would have been motivated in order to execute a single application, and exchange data between all devices using wireless communication link (Papineau: [0002]).

Regarding claim 3,
Hardjono and Pupineau teach claim 1,
Hardjono further teaches, wherein, in said step of sending said instructions enabling 10said remote device that wishes to participate in said omnichannel cloudlet to execute said application to enter said omnichannel cloudlet with said at least one other Established the wireless link and execute on a single application and transmits a data between two devices.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multiple nodes to execute on a single application of Hardjono with link instructions specifying how said 20remote device is to link to said at least one other remote device of Papineau. A person of ordinary skill in the art would have been motivated in order to execute a single application, and exchange data between all devices using wireless communication link (Papineau: [0002]).

Regarding claim 4,
Hardjono and Pupineau teach claim 1,
Hardjono teaches, wherein, in said step of sending said instructions enabling 15said remote device that wishes to participate in said omnichannel cloudlet to execute said application to enter said omnichannel cloudlet with said at least one other remote device, said omnichannel cloudlet does not already exist, (see para [0031]) and wherein said instructions enabling said remote device that wishes to participate in said omnichannel cloudlet to execute said application to enter said omnichannel cloudlet with said at least one other remote device 20comprise instructions for forming said cloudlet (see para [0038])

Regarding claim 5,
Hardjono and Pupineau teach claim 1,
multiple devices access data using shared tree., ) and type of network connectivity (see col. 9 line 59-63, various types of connection (e.g. LAN, WAN, WiFi, Bluetooth, etc.).  

Regarding claim 6,
Hardjono and Pupineau teach claim 1,
Hardjono teaches, further comprising providing a system, wherein the system comprises distinct software modules, each of the distinct software modules being embodied on a computer-readable storage medium, (see col. 9 line 27-33]) and wherein the distinct software modules comprise an omnichannel group registry module, a messaging broker module, 30and an application component configuration policies module (see col. 4 line 52-63, group key shared between all nodes refer as a group registry.)
wherein:  
YOR920131048US0350said authenticating of said remote device is carried out by said omnichannel group registry module executing on at least one hardware processor (see col. 4 line 52-667.); 
said sending of said instructions enabling said remote device that wishes to participate in said omnichannel cloudlet to execute said application to enter said 5omnichannel cloudlet with at least one other remote device is carried out by said The host device 112 authenticates with the key server 202.); 
said obtaining of said topology and operating state information is carried out by said messaging broker module executing on said at least one hardware processor (see col. 6 line 54-60,); 

Pupineau further teaches, 
said preparing of said link instructions is carried out by said application 10component configuration policies module executing on said at least one hardware processor (see para [0033] How a laptop is communicating with other device (e.g. cell phone) via Wi-Fi communication and transmit/exchange data/SMS message between devices. 
Claim interpretation: Onmichannel cloudlet= laptop, PC, mobile phone, Communication link= Internet, wi-fi, Bluetooth etc.
Note: para [0033] is equivalent to the limitations.
And see para [0049])
said sending of said link instructions is carried out by said messaging broker module executing on said at least one hardware processor (see para [0049])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multiple nodes to execute on a single application of Hardjono with link instructions specifying how said 20remote device is to link to said at least one other remote device of Papineau. A person of ordinary skill in the art would have been motivated in order to execute a single application, and 

Regarding claim 7,
Hardjono and Pupineau teach claim 2,
Hardjono fails to teach, wherein the communication link specifies communication via one of Bluetooth or Wi-Fi and the updated communication link specifies communication via the other of Wi-Fi or Bluetooth.
In analogous art, Pupineau teaches, 
wherein the communication link specifies communication via one of Bluetooth or Wi-Fi and the updated communication link specifies communication via the other of Wi-Fi or Bluetooth (see para [0033] How a laptop is communicating with other device (e.g. cell phone) via Wi-Fi communication and transmit/exchange data/SMS message between devices. 
Claim interpretation: Onmichannel cloudlet= laptop, PC, mobile phone, Communication link= Internet, wi-fi, Bluetooth etc.
Note: para [0033] is equivalent to the limitations.
And see para [0049])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multiple nodes to execute on a single application of Hardjono with link instructions specifying how said 20remote device is to link to said at least one other remote device of Papineau. A person of ordinary skill in the art would have been motivated in order to execute a single application, and 

Conclusion
The final action is necessitated by amendment, Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Islam whose telephone number is (571)270-0566. The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: 4/8/2021
/SM Z ISLAM/Examiner, Art Unit 2457       

/UZMA ALAM/Primary Examiner, Art Unit 2457